Case 1:19-cv-05570-ENV-VMS Document 29 Filed 11/29/19 Page 1 of 5 PageID #: 392




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 GOVERNMENT EMPLOYEES INSURANCE                                      Docket No. 19-CV-5570
 COMPANY, et al.
                            Plaintiffs

         - against –
                                                                     ANSWER
 AXIAL CHIROPRACTIC, PC, et al.,

                                     Defendants
 ----------------------------------------------------------------X

 Defendant Robert Luca, D.C., answers the Plaintiffs’ Complaint as follows;

 1.      Denies each and every allegation of wrongdoing against or involving Dr. Luca, in
 paragraphs designated 1-6, 33, 126-32, 138, 152-56, 160-68, 173-78, 184-90, 194-208, 214-17,
 219-22, 229, 232-37, 239-42, 245, 246, 278, 283-90, 467-72, 474-79, 481-84, 486, and 487.
 Defendant named herein also denies all allegations in the paragraphs labeled A through EE at the
 end of the Complaint.

 2.      Denies knowledge and information sufficient as to form a belief as to the allegations
 contained in paragraphs designated 7-32, 35-41, 46, 85-112, 115-25, 133-37, 139-51, 157-59,
 169-72, 179-83, 191-93, 210-213, 218, 223-28, 238, 243, 244, 247-77, 279-82, 291-301, 303-09,
 311-16, 318-23, 325-30, 332-336, 338-39, 341-46, 348-53, 355-60, 362-66, 368, 369, 371-76,
 378-83, 385-90, 392-96, 398-99, 401-06, 408-13, 415-20, 422-26, 428, 429, 431-36, 438-41,
 445-50, 452-55, 457, 458, 460-65, and 488.

 3.      Denies any knowledge sufficient to form a belief as to each and every allegation
 contained in the paragraphs designated as 42-45, 47-84, 113, and 114, as said allegations are
 conclusions of law, and such questions are respectfully referred to the Court.

 4.      Reiterates respective responses set forth herein as to the allegations contained by
 incorporation in paragraphs designated as 302, 310, 317, 324, 331, 337, 340, 347, 354, 361, 367,
 370, 377, 384, 391, 397, 400, 407, 414, 421, 427, 430, 437, 444, 451, 456, 459, 466, 473, 480,
 and 485.

                                                         1
Case 1:19-cv-05570-ENV-VMS Document 29 Filed 11/29/19 Page 2 of 5 PageID #: 393




 5.       Admits the facts averred by Plaintiffs, while denying any allegations of fraud, deception,
 money laundering, payment or receipt of kickbacks, collusion, the provision or prescription of
 medically unnecessary goods, services, or medications, the submission of allegedly fraudulent
 claims to any Plaintiff, or any other illegal act or wrongdoing, expressed or implied, in
 paragraphs designated as 209, 230, and 231.




 Furthermore, Defendant asserts the following DEFENSES:

 One.          Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of
               limitations.
 Two.          Plaintiffs failed to join parties required by Federal Rule of Civil Procedure 19.
 Three.        Plaintiffs’ causes of action are barred, in whole or in part, by the doctrine of res
               judicata, claim preclusion.
 Four.         Plaintiffs’ claims are barred, in part, by the doctrine of collateral estoppel, issue
               preclusion.
 Five.         Plaintiffs’ recovery is barred, in whole or in part, by their failure to mitigate
               damages.
 Six.          Plaintiffs’ alleged losses, liabilities, or other expenses, if any, were not directly or
               proximately caused by the conduct of the Defendants as alleged or otherwise.
 Seven.        Plaintiffs’ injury, if any, in whole or in part, was the result of the intervening or
               superseding conduct of third parties.
 Eight.        Plaintiffs have failed to disclose a concrete financial loss, and thus Plaintiffs’ injury,
               if any, is not compensable. Plaintiffs’ recovery of damages is barred in whole or in
               part because Plaintiffs’ alleged damages are speculative.
 Nine.         Plaintiffs’ damages were caused, in whole or in part, by Plaintiffs’ own negligence
               and/or the negligence of a third party.
 Ten.          Plaintiffs waived any and all claims they might have against Defendant.
 Eleven.       Plaintiffs’ recovery is barred, in whole or in part, by the defense of release.




                                                    2
Case 1:19-cv-05570-ENV-VMS Document 29 Filed 11/29/19 Page 3 of 5 PageID #: 394




 Twelve.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs would be
              unjustly enriched if they were allowed to recover the damages alleged in the
              Complaint.
 Thirteen.    Defendants did not act with the requisite scienter or mens reas for actionable fraud.
 Fourteen.    Defendants did not act with the requisite scienter or mens rea for mail fraud.
 Fifteen.     Plaintiff did not rely on the statements and/or conduct of Defendant, and if it did,
              such reliance was not justifiable. And if the reliance was justifiable, it was not to
              the detriment of Plaintiffs.
 Sixteen.     Any and all actions taken by Defendants with respect to any of the matters alleged
              in the Amended Complaint were taken in good faith and in accordance with
              established industry practice.
 Seventeen. Plaintiffs’ claims are barred by the equitable doctrines of laches.
 Eighteen.    Plaintiffs’ remedies are limited to those provided by Article 51 of the New York
              State Insurance Law.
 Nineteen.    The United States Court for the Eastern District of New York lacks jurisdiction over
              Plaintiffs’ claims.
 Twenty.      Plaintiffs’ claims are subject to arbitration pursuant to No-Fault law and the Federal
              Arbitration Act.
 Twenty-one. Plaintiffs’ claims, in whole or in part, are barred by the doctrine of arbitration and
              award.
 Twenty-two. Plaintiffs’ claims are barred by Plaintiffs’ failure to comply with New York’s No-
              Fault laws, rules, and regulations, including, but not limited to, Insurance Law §
              5106 and 11 N.Y.C.R.R. § 65.
 Twenty-three.          Defendants are not proper RICO Defendants and did not commit any act
              or omission giving rise to a valid cause of action under the RICO Act.
 Twenty-four. Plaintiffs’ claims are barred by the doctrine of participation and/or ratification
              because Plaintiffs ratified, approved, confirmed, and participated in the conduct
              forming the basis of Plaintiffs’ Complaint.
 Twenty-five. Plaintiffs’ claims are barred by the doctrine of in pari delicto, as Plaintiffs bear at
              least substantially the same responsibility for any alleged losses as do Defendants.



                                                  3
Case 1:19-cv-05570-ENV-VMS Document 29 Filed 11/29/19 Page 4 of 5 PageID #: 395




 Twenty-six. Plaintiffs’ claims are barred to the extent that they have been set-off by any
               payment by any third parties of Plaintiffs’ alleged damages.
 Twenty-seven.           Plaintiffs’ claims are barred by the doctrine of accord and satisfaction.
 Twenty-eight. Plaintiffs fail to state a claim upon which relief can be granted.


 5.      Defendant answering herein also incorporates by reference, reiterates, and preserves any
 and all defenses put forth by co-Defendants in their respective Answers.


 6.      Defendant answering herein has not knowingly or voluntarily waived any applicable
 defenses, affirmative or otherwise, and reserves the right to assert and rely upon additional
 defenses as such arise, or become available or apparent as discovery progresses, during the
 course of this litigation.


 7.      Defendant answering herein asserts that he currently lacks any knowledge of any
 fraudulent or otherwise unlawful acts committed by any associate, employee, patient or agent of
 any Defendant. In the event such acts are discovered by Answering Defendant, Defendant
 answering herein reserves his right to assert claims against such parties to indemnify himself
 against such parties’ unlawful or fraudulent actions, as such arise, or become available or
 apparent as Discovery progresses, during the course of this litigation.


 8. Defendant herein further denies each and every allegation not heretofore controverted, and
 demands strict proof thereof, including any paragraphs not designated above and any
 unnumbered paragraphs in the Complaint containing allegations against Defendant herein.




 Dated: November 29, 2019


                                        Respectfully submitted,
                                        /s/__________________________________
                                        By: Nicholas Bowers, Esq.
                                        Gary Tsirelman, P.C.
                                        Attorneys for Defendant Named Herein

                                                   4
Case 1:19-cv-05570-ENV-VMS Document 29 Filed 11/29/19 Page 5 of 5 PageID #: 396




                              129 Livingston Street, 2nd Floor
                              Brooklyn, NY 11201
                              718- 438-1200 ext 118




                                        5
